Citation Nr: 1822631	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for gastrointestinal problems, including gastroparesis.

3.  Entitlement to service connection for peripheral vascular disease (PVD).

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for an eye condition (other than diabetic retinopathy), to include refractive error, dry eye and senile cataracts.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for bladder dysfunction, including diabetic cystopathy.

8.  Entitlement to an initial rating in excess of 20 for diabetes mellitus, type II.

9.  Entitlement to an initial compensable rating for erectile dysfunction.

10.  Entitlement to an initial compensable rating for diabetic retinopathy.  

11.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy for the period prior to August 8, 2012, a rating of 20 percent thereafter and prior to December 22, 2015 and in excess of 40 percent thereafter.

12.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy for the period prior to August 8, 2012, a rating of 20 percent thereafter and prior to December 22, 2015 and a rating in excess of 30 percent thereafter.

13.  Entitlement to an initial rating in excess of 10 percent for sciatic peripheral neuropathy of the lower extremities for the period prior to December 22, 2015 and in excess of 20 percent thereafter.

14.  Entitlement to an initial compensable rating for femoral peripheral neuropathy of the lower extremities for the period prior to December 22, 2015 and in excess of 20 percent thereafter.

15.  Entitlement to total disability based on individual unemployability (TDIU) for the period prior to December 22, 2015.  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2010 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the Veteran's claims as reflected on the title page of this decision to better reflect his contentions.

Consideration of TDIU beyond December 22, 2015 is not required as TDIU is considered the lesser benefit to the Veteran's assigned 100 percent schedular disability rating and he does not meet the criteria for special monthly compensation (SMC) consideration under 38 U.S.C. § 1114 (s)(2017).  See October 2017 RO rating decision; 38 C.F.R. § 4.16 (a); Bradley v. Peake, 22 Vet. App. 280 (2008).  

The issues of earlier effective dates for the Veteran's heart condition, nephropathy and hypertension are no longer on appeal.  The Veteran was notified in the October 2017 RO rating decision that the grant of the December 10, 2009 earlier effective date for each claimed condition represented the full benefit sought and he has not since expressed disagreement.  

The issues of service connection for PTSD and complications of diabetes mellitus, type II including bladder, gastric, venous and eye problems (other than diabetic retinopathy), initial increased ratings for erectile dysfunction, diabetic retinopathy, bilateral upper and lower (sciatic and femoral) blower extremity peripheral neuropathies and TDIU for the period prior to December 22, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Hyperlipidemia (high cholesterol) is not a disability for which service-connected compensation may be considered.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hyperlipidemia

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that service connection is not warranted for the Veteran's diagnosed hyperlipidemia (high cholesterol) as an associated manifestation of his diabetes mellitus, type II.  See e.g., private physician's letter dated November 2009 and VA Form 21-526 received December 2009.  

For VA compensation purposes, hyperlipidemia, in and of itself, is a laboratory finding and not considered a disease, injury, or disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).

Accordingly, service connection for hyperlipidemia/high cholesterol must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for hyperlipidemia is denied. 


REMAND

VA treatment records beyond those associated with the claims file through April 2012 have been identified and must be obtained.  See e.g., March 2017 statement of the case (SOC).  

A VA addendum opinion is required to adequately address the Veteran's claimed eye condition (other than diabetic retinopathy).  Here, the March 2016 VA examination identified ocular edema but failed to provide a nexus opinion or explain whether the condition is not otherwise considered a chronic eye disability.  

An updated VA examination is required for the Veteran's claimed bladder, gastric and venous conditions claimed as due to his diabetes mellitus, type II.  The Veteran submitted a November 2009 letter from his physician which documents gastric symptoms, varicose veins, possible diabetic cystopathy and possible PVD.  An adequate VA medical opinion has not been provided to address the claimed conditions.  For example, the February 2010 VA diabetes examiner simply indicated that the Veteran denied any current PVD or gastrointestinal disorder with no further discussion.  See also VA diabetes, kidney and erectile dysfunction examinations from March 2010, August 2012, May 2014 and March 2016.  

For the period prior to December 22, 2015, the Veteran meets the criteria for TDIU under 38 C.F.R. § 4.16 (a) as the Veteran's diabetes mellitus, type II and associated manifestations are considered a single disability.  The Veteran's combined rating is 80 percent.  See 38 C.F.R. §§ 4.16, 4.25, 4.26.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to conducting any additional development requested, obtain any outstanding VA medical records, to include those from the San Juan VAMC from April 2012 and beyond. 


2.  Return the claims file to the March 2016 VA eye examiner, or suitably qualified examiner, for an addendum opinion.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should clearly identify all chronic eye conditions diagnosed since December 2008, including dry eye and ocular edema.  Please explain and address any conflicting evidence of record.

For any chronic eye condition identified (excluding refractive error, senile cataracts and diabetic retinopathy), opine whether it is at least as likely as not (a 50% or more) that the condition is (i) caused or (ii) worsened beyond the natural progression (aggravated) by the Veteran's service-connected diabetes to include diabetic retinopathy.   Please explain why or why not.

If the examiner finds that the disability was aggravated by service or a service connection service-connected disability, identify the baseline level of the disability prior to aggravation.


3.  Schedule an appropriate VA examination(s) to address the nature and etiology of the Veteran's claimed gastric, venous and bladder conditions.

Based on a review of the medical and lay evidence of record, clearly identify whether any PVD, varicose vein, gastric (gastroparesis) or bladder condition (diabetic cystopathy) has existed at any time since December 2008.  Please explain why or why not and address any conflicting diagnosis of record.  

Thereafter, express an opinion as to whether it is at least as likely as not (50% or more) that any gastric, venous or bladder condition identified above is (i) caused or (ii) worsened beyond the natural progression (aggravated) by the Veteran's diabetes mellitus, type II and associated manifestations.  Please explain why or why not.

If the examiner finds that the disability was aggravated by service or a service connection service-connected disability, identify the baseline level of the disability prior to aggravation.


4.  After the development from  #1-3 above is complete, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected diabetes mellitus, type II and associated manifestations, including peripheral neuropathies, diabetic retinopathy and erectile dysfunction for the period prior to December 22, 2015.  If the VA examiner determines that an examination is necessary, schedule the examination.  

The examiner should comment on the effect of these disabilities on the Veteran's ability to perform sedentary or manual types of employment.  

In providing the above opinion, the examiner must consider the Veteran's education and work history but not his age or any nonservice connected disabilities.

A full and complete rationale for any opinion expressed is required.

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


